Citation Nr: 1824447	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-22 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to April 5, 2007 for the grant of service connection for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  The Veteran filed VA Form 21E-1900, Disabled Veterans Application for Vocational Rehabilitation in July 1968.

2.  Following a July 1980 claim for service connection for schizophrenia, the RO requested that the Veteran submit information pertaining to his claim, but he did not provide this information within a year of the request.

3.  The Veteran submitted a new claim for service connection for schizophrenia that was received on April 5, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to April 5, 2007 for the grant of service connection for schizoaffective disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. 

A "claim" means a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  The communication may be from the Veteran, his or her representative, a Member of Congress, or anyone acting as next friend of a Veteran who is not sui juris.  38 C.F.R. § 3.155.

A review of the record reveals that the Veteran was diagnosed with latent schizophrenic reaction with depressive and anxiety symptoms during service, which led to hospitalization in June 1968.  The Veteran was subsequently discharged from active duty service in September 1968.   

He filed VA Form 21E-1900, Disabled Veterans Application for Vocational Rehabilitation in July 1968.  He was subsequently granted a 10 percent rating for vocational rehabilitation benefits only, in an August 1968 rating action.  Notably, however, a vocational rehabilitation claim is not a claim for compensation benefits.  

As such, the Veteran did not file a compensation claim for schizophrenia until July 1980.  The RO subsequently sent the Veteran correspondence in August 1980 requesting evidence to support his claim.  The letter notified him that his claim could not be processed without this information.  However, the Veteran did not respond within one year of the August 1980 request for information pertaining to his claim for service connection for schizophrenia.  Where evidence requested in connection with an original claim or claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  After one year, no further action will be taken until a new claim is received; and the effective date of any subsequent grant will not be earlier than the date of the subsequent claim.  Id.  Even if a Veteran is unaware of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether a Veteran has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

As the Veteran did not respond within one year of the August 1980 request for information pertaining to his claim for service connection for schizophrenia, the Board finds that his July 1980 claim is considered abandoned.  In the case of an abandoned claim, the effective date for a subsequent grant of benefits can be no earlier than the receipt of the reopened claim after the abandonment.  Fleshman v. Brown, 9 Vet. App. 548 (1996) (appellant's failure to provide the missing evidence within one year after being requested to do so resulted in an abandoned claim under 38 C.F.R. § 3.158(a), a circumstance which cannot give rise to an earlier effective date); aff'd Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).  In this case, because the Veteran abandoned his July 1980 claim, the earliest possible effective date is the date of receipt of his subsequently filed claim on April 5, 2007.

The Board acknowledges the Veteran's contention that he has been diagnosed with schizophrenia since active duty service and is therefore entitled to an earlier effective date on an equitable basis.  While the Board is sympathetic toward the Veteran and grateful for his service to our country, the Board is bound and constrained by laws and regulations, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to an effective date prior to April 5, 2007 for the grant of service connection for schizoaffective disorder is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


